Case 3:17-cv-00209-BRM-LHG Document 195 Filed 08/03/20 Page 1 of 2 PageID: 7283




                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY


                                                    Master File No. 3: 17-cv-00209-
    IN RE NO~O NORDISK SECURITIES
                                                    BRM-LHG
    LITIGATIQN

    This Docm11ent Apples To:                       CLASS ACTION
          ALLhCTIONS

                  ORDER GRANTING APPLICATION FOR
                               I
            ISSVANCE OF INTERNATIONAL LETTER OF REQUEST
                               '
         Upon the Application for the Issuance of an International Letter of Request
                               '

   (the "Appli4ation") filed by Co-Lead Plaintiffs Central States, Southeast and
                           !

   Southwest A.reas Pension Fund, Lehigh County Employees' Retirement System,

   Oklahoma Fjrefighters Pension and Retirement System, Boston Retirement System,
                          11



   and Employ~es' Pension Plan of the City of Clearwater ("Plaintiffs") requesting the

   issuance of ~n international letter of request (the "Letter of Request") pursuant to the
                      I


                     1
   provisions ofthe Hague Convention of 18 March 1970 on the Taking of Evidence
                     :

   Abroad in iEivil or Commercial Matters, 23 U.S.T. 2555, 847 U.N.T.S. 231, 28
                    '1'
                I

   U.S.C. § 1181 (the "Hague Evidence Convention"), and upon the record of the

   above-captioned matter,
               I


         IT IS.HEREBY ORDERED, ADJUDGED AND DECREED THAT:
               :I



         The Application is GRANTED.
Case 3:17-cv-00209-BRM-LHG Document 195 Filed 08/03/20 Page 2 of 2 PageID: 7284




                      I.

          This d;ourt shall sign the Letter of Request attached to the Application as
                      I




   Exhibit A an! affix the seal of the United States District Court for New Jersey over

   sa1"d s1gnatur
          ·       I:.m t he Letter ofR equest.
                 1
                   i
          The c1;~rk of the District Court is directed to return the original, signed Letter
                      t                                                                     '


   of Request t9! counsel for Plaintiffs so that said Letter of Request may be issued to
                  I




   Denmark's Ministry of Justice.
                  Ii,,

          Plaintiffs are directed to transmit the original, signed Letter of Request to

   D enmark ' s Ml!, 1mstry
                     . . of Just1ce.
                                .
                 1;




          The C~urt shall retain jurisdiction over any and all issues arising from or

   re1ated to th e·Ii.imp
                      .   1ementat10n
                                  · and mterpretat10n
                                        .         . of t h"1s 0 r der.
                 I:
                 1'




                                                                                        '
                                                                                            '




                                                                         ors H. GOODMAN
                                                                         GISTRATEJUDGE
